Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 Garland "Skeet" Amason, Appellant                      Appeal from the 202nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 18C0763-
 No. 06-19-00051-CV         v.                          202). Memorandum Opinion delivered by
                                                        Chief Justice Morriss, Justice Burgess and
 Michelle Burrows, Appellee                             Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the summary judgment and remand this cause to the trial court
for further proceedings.
       We further order that the appellee, Michelle Burrows, pay all costs of this appeal.


                                                       RENDERED JANUARY 6, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk